

116 HR 369 IH: Defund Planned Parenthood Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 369IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mrs. Hartzler (for herself, Mr. Duncan, Mr. Yoho, Mr. Palmer, Mr. Jones, Mr. Norman, Mr. Ferguson, Mr. Arrington, Mr. Massie, Mr. Smith of New Jersey, Mr. Marshall, Mr. Meadows, Mr. Mullin, Mr. Chabot, Mr. Webster of Florida, Mr. Grothman, Mr. Kelly of Pennsylvania, Mr. Marchant, Mr. Duffy, Mr. Austin Scott of Georgia, Mr. Abraham, Mr. Ratcliffe, Mr. McKinley, Mr. Davidson of Ohio, Mr. Gosar, Mr. Kelly of Mississippi, Mr. Hill of Arkansas, Mr. Palazzo, Mr. Johnson of Ohio, Mr. Griffith, Mr. Banks, Mr. Biggs, Mr. Byrne, Mr. Bergman, Mr. Bost, Mr. Lamborn, Mr. Latta, Mr. Wilson of South Carolina, Mr. Estes, Mr. Hice of Georgia, Mr. Loudermilk, Mr. Cloud, Mr. Posey, Mr. Huizenga, Mr. Walker, Mr. Stewart, Mr. Gianforte, Mr. Luetkemeyer, Mr. Barr, Mr. Rutherford, Mr. David P. Roe of Tennessee, Mr. Westerman, Mr. Mitchell, Mrs. Walorski, Mr. LaMalfa, Mr. Williams, Mr. Collins of Georgia, Mr. Rooney of Florida, Mr. Rouzer, Mr. Buck, Mr. Budd, Mr. Gohmert, Ms. Cheney, Mr. Kustoff of Tennessee, Mr. Bilirakis, Mr. Emmer, Mr. Hunter, Mr. Wenstrup, Mr. Sensenbrenner, Mr. Hudson, Mr. Smucker, Mr. Conaway, Mr. Flores, Mr. Brady, Mr. Harris, Mr. Scalise, Mr. Rodney Davis of Illinois, Mr. Watkins, Mr. Olson, Mr. Babin, Mrs. Lesko, Mr. Wright, and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for a moratorium on Federal funding to Planned Parenthood Federation of America, Inc. 
1.Short titleThis Act may be cited as the Defund Planned Parenthood Act of 2019. 2.FindingsCongress finds the following: 
(1)State and county health departments, community health centers, hospitals, physicians offices, and other entities currently provide, and will continue to provide, health services to women. Such health services include relevant diagnostic laboratory and radiology services, well-child care, prenatal and postpartum care, immunization, family planning services (including contraception), cervical and breast cancer screenings and referrals, and sexually transmitted disease testing. (2)Many such entities provide services to all persons, regardless of the person’s ability to pay, and provide services in medically underserved areas and to medically underserved populations. 
(3)All funds that are no longer available to Planned Parenthood Federation of America, Inc. and its affiliates and clinics pursuant to this Act will continue to be made available to other eligible entities to provide women’s health care services. (4)Funds authorized to be appropriated, and appropriated, by section 4 are offset by the funding limitation under section 3(a). 
3.Moratorium on Federal funding to Planned Parenthood Federation of America, Inc 
(a)In generalFor the one-year period beginning on the date of the enactment of this Act, subject to subsection (b), no funds authorized or appropriated by Federal law may be made available for any purpose to Planned Parenthood Federation of America, Inc., or any affiliate or clinic of Planned Parenthood Federation of America, Inc., unless such entities certify that Planned Parenthood Federation of America affiliates and clinics will not perform, and will not provide any funds to any other entity that performs, an abortion during such period. (b)ExceptionSubsection (a) shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself. 
(c)RepaymentThe Secretary of Health and Human Services and the Secretary of Agriculture shall seek repayment of any Federal assistance received by Planned Parenthood Federation of America, Inc., or any affiliate or clinic of Planned Parenthood Federation of America, Inc., if it violates the terms of the certification required by subsection (a) during the period specified in subsection (a). 4.Funding for community health center program (a)In generalThere is authorized to be appropriated, and appropriated, $235,000,000 for the community health center program under section 330 of the Public Health Service Act (42 U.S.C. 254b), in addition to any other funds made available to such program, for the period for which the funding limitation under section 3(a) applies. 
(b)LimitationNone of the funds authorized or appropriated pursuant to subsection (a) may be expended for an abortion other than as described in section 3(b). 5.Rule of constructionNothing in this Act shall be construed to reduce overall Federal funding available in support of women’s health. 
